PER CURIAM.
Affirmed. Concerning the conversion of appellant’s drug offender probation to regular probation with special conditions, see Smith v. State, 71 So.3d 246 (Fla. 4th DCA 2011), the trial court’s order on remand *647reflects it already has undertaken to order a resentencing hearing, but appellant argues the hearing has not yet been set. As to that ground, his remedy is to bring the matter to the trial court’s attention, requesting a setting of the hearing, and then, if the trial court unreasonably delays thereafter, to file a petition for writ of mandamus with this court. See generally Clark v. State, 908 So.2d 597 (Fla. 4th DCA 2005).
GROSS, TAYLOR and LEVINE, JJ., concur.